DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 15-28 are currently pending.
Claims 1-14 are cancelled.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  claims 16 and 17 recites “the corresponding upper or lower seal”.  It appears the recitation should be --a corresponding upper or lower seal-- since this is the first time the seal(s) are being set forth.  Applicant has multiple places in the claims where the seals do not appear to have been properly been set forth, not including the above two examples, these other improper setting forth of the seal(s) must also be address and corrected.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-24 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by DE 102016101815, (hereinafter, DE-815).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    766
    778
    media_image1.png
    Greyscale


Re Clm 15: DE-815 discloses a hydraulic component (see Figs. 1-9 and above), for braking systems and/or clutch drives, comprising: 
at least one connector fitted (at 14) with a supply pipe (at 11), suitable for receiving incoming hydraulic fluid, and an eyelet (the eyelet that includes 10) that sends the fluid in output wherein said eyelet has an upper surface (the surface that contains the protrusion at 1001) and a lower surface (the surface that contains the protrusion at 2001), an inlet plug (2) with a hollow cylindrical body (the body includes 10) that receives the fluid in output from the eyelet and brings it into a supply channel made on a block or nut screw (4), wherein said inlet plug (2) has a head (3001) above said hollow cylindrical body (see above), wherein a collar (3002) extends about said head (see above), wherein said collar at least partially radially overlaps said upper surface (see above), wherein said block has a base, wherein said lower surface (adjacent to 2001) at least partially radially overlaps said base (see above), the inlet plug (2) being inserted coaxially to a hole delimited by the eyelet (see above), wherein between at least one of said upper and lower surfaces of the eyelet and the corresponding head or base a protuberance of said at least one connector is interposed (the protuberance containing 1001 or 2001), respectively, above or below, wherein between the upper or lower surfaces and the collar or the base (see above), respectively, an interspace (4001 or 4002) is created for a fluid leak path (the interspace is made to or capable of being a path for a fluid leak).
Re Clm 16: DE-815 discloses that said lower or upper protuberance has an axial thickness less than the corresponding upper or lower seal (12 or 21 and 24, respectively) said axial thickness being measured parallel to a direction coaxial to a hole of the eyelet (see above, the upper).  
Re Clm 17: DE-815 discloses that said protuberance is configured in such a way that in the assembled configuration, it does not interfere with the corresponding upper or lower seal (said protuberance does not interfere with the corresponding upper or lower seal from sealing or mating with it mating structure).  
Re Clm 18: DE-815 discloses that the protuberance is made on the eyelet (see above).  
Re Clm 19: DE-815 discloses that said protuberance is between each upper and lower surface of the eyelet and the corresponding head or base (see above).  
Re Clm 20: DE-815 discloses wherein the protuberance, with respect to a radial direction, incident to an axial direction parallel to an axis of the hole , is positioned externally (radially externally) to the respective upper or lower seal (see above).
Re Clm 21: DE-815 discloses that wherein the head of the inlet plug, with respect to a radial direction, incident to an axial direction parallel to an axis of the hole, has radial dimensions such as to abut at least partially with the upper protuberance (see above).
Re Clm 22: DE-815 discloses wherein the base of the block comprises a flattening (flattening being defined as a recess or to be made low, the recess that contains seal 21) suitable to house at least partially the lower seal (21), said flattening (flattening being defined as a recess or to be made low), with respect to a radial direction, incident to an axial direction parallel to an axis of the hole, has radial dimensions such as to not to house the lower protuberance (see above).
Re Clm 23: DE-815 discloses that at least one protuberance is obtained by spot facing or flaring of the corresponding upper or lower surface of the eyelet. 
The recitation “spot facing or flaring” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 24: DE-815 discloses at least one protuberance is obtained by spot facing or flaring of the corresponding head of the inlet plug or base of the block (see above). 
The recitation “spot facing or flaring” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 26: DE-815 discloses that the inlet plug comprises a radial duct (the angled duct connected to 10, it having a radial component since it is angled) in fluidic communication with the hole of the eyelet and an axial duct (10), connected to the radial duct and converging in the supply channel (see above).  
Re Clm 27: DE-815 discloses that the supply channel of the screw nut is threaded and receives in screwing a screw thread made on an outer side wall of the inlet plug (see above, at 6 and 8).  
Re Clm 28: DE-815 discloses that said upper and lower seals are placed coaxially to the inlet plug (see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016101815, (hereinafter, DE-815) as applied to claim(s) 15-24 and 26-28 above.

Re Clm 25: DE-815 discloses that the spot facing or flaring (see above).  
The recitation “spot facing or flaring” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
 DE-815 fails to disclose a surface roughness of a circular pattern.
Surface roughness of a circular pattern aids in the retaining and securing of mating members.  Such structures are for forming an interface between members to aid in retaining members together, alternatively, such structures allow for the same predictable result of enhancing the form and function of mating members.
The examiner is taking Official notice that it is old and well known to employ a surface roughness of a circular pattern, for the purpose of forming an interface between members to aid in retaining members together, alternatively, such structures allow for the same predictable result of enhancing the form and function of mating members.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of DE-815, to have included a surface roughness of a circular pattern, for the purpose of forming an interface between members to aid in retaining members together, alternatively, such structures allow for the same predictable result of enhancing the form and function of mating members.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
All claims not specifically argued will stand or fall with the claim(s) from which they depend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
06/15/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679